CAMPBELL, Acting Chief Judge,
dissenting with opinion.
I respectfully dissent. Florida Rule of Judicial Administration 2.051 provides, in pertinent part, as follows:
RULE 2.051 PUBLIC ACCESS TO JUDICIAL RECORDS
(a) Generally. Subject to the rulemaking power of the Florida Supreme Court provided by article V, section 2, Florida Constitution, the following rule shall govern public access to the records of the judicial branch of government and its agencies. The public shall have access to all records of the judicial branch of government and its agencies, except as provided below.
(b) Definition. Judicial records for this rule refer to documents, exhibits in the custody of the clerk, papers, letters, maps, books, tapes, photographs, films, recordings, data processing software, or other material created by any entity within the judicial branch, regardless of physical form, characteristics, or means of transmission, that are made or received pursuant to court rule, law, or ordinance, or in connection with the transaction of official business by any court or court agency.
(Emphasis supplied.)
I do not have great difficulty in concluding that a recording tape made of an official and public “docket-call” of the circuit court by an official court reporter to aid that court reporter’s performance of assigned duties is a “judicial record” that is clearly subject to public access pursuant to Rule 2.051.
I would grant the petition and issue the writ of mandamus requested.